Exhibit 10.15

LOGO [g75481img001.jpg]

 

Dear Bruce Edwards:

                                                Date: September 9, 2004

Because you are a highly regarded member of the senior management team here at
West Marine, we want to take this opportunity to commend you for your
performance to date and to reconfirm to you our hope for a long, continuing
relationship that will be mutually beneficial to both you and the company. As
you know, however, in a management environment uncertainties can exist regarding
employment status, including a substantial reduction in your job
responsibilities, title, position or full-time commitment to the company
(collectively, “Job Change”) or even a termination by the company “at will.”
Despite these uncertainties, we nevertheless feel it is important that you have
assurances of our confidence in you so that you can devote your full time and
energies to the success of the company. Therefore, as approved by West Marine’s
Board of Directors (“Board”), if the company notifies you that you will be
subject to a Job Change for any reason (other than any of the reasons set forth
in next paragraph), the company agrees to retain you as an employee to provide
personal services to the company, on an on-call basis, for the number of hours
and type of services to be mutually determined by you and the company (“Personal
Services”) for a twelve (12) month period from the effective date of the Job
Change indicated in the notice (“Term”). In such event, the company agrees to
provide you with the following benefits (“Benefits”) during the Term: (i) you
will continue to receive your base salary in effect for the last pay period
immediately prior the effective date of your Job Change, payable on the
company’s regularly scheduled pay days; (ii) you will continue to receive health
insurance benefits only (i.e., medical, dental, optical, and mental health), in
all aspects significantly comparable to those in place from time to time for
senior vice presidents of the company, at the company’s cost, subject to any
portion of the costs required to be contributed by you. During the Term, you
hereby waive any other company benefits not specifically mentioned in this
letter and after the Term, you will be offered continued health care benefits
required to be offered under Federal or state law [e.g., COBRA]); (iii) in
accordance with the terms of your stock option agreement(s), you may exercise
your vested stock options at any time over the Term and upon expiration of the
Term, your employment with the company will terminate and you will have the
additional period specified under such agreement(s) in which to exercise any
remaining vested stock options after termination of employment (currently at
ninety (90) days) (“Extended Period”) and upon termination of the Extended
Period any unexercised vested stock options automatically will be forfeited.
Also, during the Term, you will not receive any further stock option grants and
any options that were issued prior to the effective date of the Job Change but
which did not vest by such date automatically will be forfeited; and (iv) if the
effective date of your Job Change occurs at any time after the first six
(6) months of the company’s then current fiscal year, the annual bonus you would
have been paid for that year will be prorated for the period of your employment
in your capacity as a senior vice president during that year (i.e., from the
commencement of such fiscal year up through the effective date of your Job
Change), payable at the time the company normally pays such bonuses. Also, you
will receive no bonus amount if the effective date of your Job Change occurs at
any time on or before such six (6) month period and no bonus amount for services
to be performed over the Term as a result of your Job Change. Any Benefits
described above will be subject to employment taxes and as required by company
policy and/or by applicable laws and regulations. Additionally, I want to
emphasize that no Benefits will be due to you unless and until you receive a
written notification from the Company that you will be subject to a Job Change
for any reason (other than any of the reasons set forth in the next paragraph) –
i.e., your sole determination either that you are subject to or have experienced
a Job Change will not give rise to the Benefits offered in this letter.

You will not be entitled to the above Benefits in the event of any of the
following: (i) Your death or disability (in which case there will be no payment
or benefits beyond the insurance proceeds, disability payments and/or retirement
benefits to which you or your estate, beneficiaries or designees are otherwise
entitled); (ii) a determination by the Governance and Compensation Committee of
the Board (“Committee”) that at any time you have engaged in a significant
breach of company policy, or participated in a significant act of
insubordination; (iii) a determination by the Committee that substantial
evidence exists that your acts or omissions have materially injured the company
(financially, by reputation or otherwise) or that you are guilty of a crime
classified under applicable law as a felony (or the equivalent of a felony) or
of any misdemeanor involving moral turpitude, or you have been convicted of or
pleaded no contest to such a crime; or (iv) you terminate your employment with
the company for any reason.

In consideration of this agreement, you agree to continue to abide by and comply
with the provisions of the company’s associate handbook and other company
policies in effect from time to time (“Company Policies”) at all times during
and after your period of employment with the company, which covenants include,
without



--------------------------------------------------------------------------------

limitation, the following: (i) you will not disclose or otherwise use (except in
the ordinary course of West Marine’s business) any trade secrets relating to the
business of the company or any of its affiliates (trade secrets include, but are
not necessarily limited to, company processes, systems, methods, materials,
research activities, prices, volume of sales, promotional methods, list of names
or classes of customers, personnel and financial information, vendor names and
information, product cost information, computer software of any type, pricing
and billing policies, data, forecasts, plans, and strategies for all aspects of
operations, marketing, and sales, and expansion and acquisition strategies,
including new store openings/closings); and (ii) you will not disparage the
company or its employees, officers or directors in their personal or business
reputations or make any disparaging remarks or statements to anyone regarding
your employment, your Job Change or the termination of your employment.

Moreover, in consideration of the Benefits to be provided to you under this
agreement, you agree as follows: (i) during the Term, you will provide the
Personal Services to West Marine, except that you may provide services to and/or
be employed by another person or entity during the Term, provided that such
person or entity does not engage in competing activities with those engaged in
by the company; (ii) prior to the expiration of the Term, you will not solicit
or cause to be employed or retained any person who is (or within the prior 6
months was) an associate of the company or its affiliates by any person or
entity with whom or which you become associated; and (iii) immediately upon
company’s request, you will execute and deliver to company a general release
releasing West Marine and its officers, directors, owners, affiliates,
successors and assigns, from any and all actual or potential, suspected or
unsuspected, foreseen or unforeseen, and patent or latent causes of actions,
claims and demands whatsoever, whether in law or in equity, which may exist as
of the date of the release or which may arise after such date as a result of
your employment or termination of employment with West Marine. Such release also
will include a waiver of § 1542 of the California Civil Code, which provides as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor,” your agreement to indemnify, defend, and hold harmless each released
person or entity against any claim, including attorney fees and costs, resulting
from a breach of your covenants contained in the release, and a provision that
such covenants survive the termination of your employment and/or of this letter
agreement.

You further acknowledge that irreparable injury will result to the company in
the event of your breach of any of the provisions in this letter agreement.
Consequently, in addition to any other rights or remedies available to the
company for such breach, the company also will be entitled to enforcement by
preliminary restraining order and injunction. If any legal or equitable action
is necessary to interpret or enforce any term of this letter agreement, the
company will be entitled to recover reasonable attorney fees and other costs
incurred in connection with that action. This letter agreement is governed by
and construed in accordance with the laws of the State of California. If any
provision of this letter agreement is held to be invalid, unenforceable, or
void, the remainder of this letter agreement will remain in full force and
effect. The terms of this paragraph will survive the termination of your
employment and/or of this letter agreement.

If the content of this letter is acceptable to you, please sign and return the
enclosed copy, and then this letter agreement will supersede any previous oral
or written agreements relating to the subject matter hereof.

I look forward to your continuing with the company as a valued member of our
management team.

Sincerely,

West Marine

 

/s/ John Edmondson

By:   John Edmondson, CEO

Read, Acknowledged and Accepted:

 

/s/ Bruce Edwards

(Signature)

Name:

  Bruce Edwards